Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hu et al. (U.S. Patent Application Pub. 2020/0007228 A1) teaches in FIG.7 a distributed optical fiber sensing system comprising line card 712 with front-end modules 702 and 704. However, Hu et al. fails to teach sending data chunks from the interrogator to a destination where there are multiple network paths between the interrogator and the destination as required by claim 1.
Muscariello et al. (U.S. Patent Application Pub. 2018/0241679 A1) teaches how to select path for data transmission. Muscariello et al. teaches in paragraph [0196] taking propagation delay and bandwidth into consideration. However, Muscariello et al. fails to teach forwarding the sensor data chunk if the determined path utility is greater than a predetermined threshold and the transmission delay is less than a predetermined delay as recited in claim 1.
Yeh et al. (U.S. Patent Application Pub. 2016/0234333 A1) teaches forwarding data in a content distribution networks. Yeh et al. teaches in paragraph [0059] to maximize a utility and in paragraph [0066] a utility-delay tradeoff control parameter. However, Yeh et al. fails to teach determining, for the interrogator source, a transmission delay and a path utility; and forwarding the sensor data chunk if the determined path utility is greater than a predetermined threshold and the transmission delay is less than a predetermined delay.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031. The examiner can normally be reached M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





skl19 February 2022




/SHI K LI/Primary Examiner, Art Unit 2637